DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 14 and 17.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 03/11/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by DAI (US 11164066 B1).

Re: Independent Claim 1, DAI discloses a method for computation with recurrent neural networks (DAI Abstract, col. 1, line 34 thru col. 2, line 4) for computation with recurrent neural networks, comprising:
receiving, by one or more computational engines, an input drive and a recurrent drive (DAI Fig. 1, Input 112, parameters 161 and col. 3, ll. 21-38);
producing, by each of one or more modulators, at least one modulatory response (DAI Fig. 1, Output 114 and col. 3, ll. 21-38);
computing, by the one or more computational engines, at least one output response using one or more computational units (DAI Fig. 1, 111, 121, 131, 141 and col. 3, ll. 21-38), each output response comprising a sum of:
(1) the input drive multiplied by a function of at least one of the at least one modulatory response, each input drive comprising a function of at least one input (DAI Fig. 1 and col. 3, ll. 21-38), and
(2) the recurrent drive multiplied by a function of at least one of the at least one modulatory response, each recurrent drive comprising a function of the at least one output response, each modulatory response comprising a function of at least one of (i) the at least one input, (ii) the at least one output response, or (iii) at least one first offset (DAI Fig. 1 and col. 3, ll. 21-46 discloses use of input, hidden state and outputs to produce next output); and
computing a readout of the at least one output response, the readout comprising a function of the at least one output response (DAI Fig. 1 and col. 3, ll. 21-38 disclose output at 124).

Re: Claim 6, DAI disclose(s) all the limitations of claim 1 on which this claim depends. DAI further discloses:
wherein the at least one input to a first one or more of the computational engines comprises at least one readout from at least one other computational engine of the one or more computational engines (DAI Fig. 1 and col. 3, ll. 21-46 discloses use of input, hidden state and outputs to produce next output from at least two hidden states, 133 and 143).

Re: Claim 10, DAI disclose(s) all the limitations of claim 1 on which this claim depends. DAI further discloses:
wherein the one or more computational engines are a first one or more computational engines, the method further comprising providing the at least one readout to a second one or more computational engines (DAI Fig. 1, 114).

Re: Claim 12, DAI disclose(s) all the limitations of claim 1 on which this claim depends. DAI further discloses:
further comprising using a plurality of recurrent weight matrices, each recurrent weight matrix multiplied by at least one of the one or more modulators (DAI Fig. 1 and col. 4, ll. 58-64).

Re: Claim 13, DAI disclose(s) all the limitations of claim 1 on which this claim depends. DAI further discloses:
further comprising computing at least one of the one or more modulators as a nonlinear function of the at least one input and the at least one output (e.g. DAI col. 5, ll. 12-19).

Re: Independent Claim 14, DAI discloses a system (DAI Abstract, col. 8, ll. 10 thru col.9 line 46 disclose systems) for computation with recurrent neural networks, comprising:
one or more processors (DAI col. 8, ll. 10 thru col.9 line 46 disclose use of a processor); and
a memory storing computer-readable instructions which when executed by the one or more processors (DAI col. 8, ll. 10-31), cause the one or more processors to:
compute at least one modulatory response using one or more modulators (DAI Fig. 1, 111, 121, 131 and 141);
compute at least one output response using one or more computational engines, each computational engine configured to receive an input drive and a recurrent drive (DAI Fig. 1, 111, 121, 131, 141 and col. 3, ll. 21-38), each output response comprising a sum of:
(1) the input drive multiplied by a function of at least one of the at least one modulatory response, each input drive comprising a function of at least one input (DAI Fig. 1 and col. 3, ll. 21-38), and
(2) the recurrent drive multiplied by a function of at least one of the at least one modulatory response, each recurrent drive comprising a function of the at least one output response, each modulatory response comprising a function of at least one of (i) the at least one input, (ii) the at least one output response, or (iii) at least one first offset (DAI Fig. 1 and col. 3, ll. 21-46 discloses use of input, hidden state and outputs to produce next output); and
compute a readout of the at least one output response, the readout comprising a function of the at least one output response (DAI Fig. 1 and col. 3, ll. 21-38 disclose output at 124).

Re: Claim 15, DAI disclose(s) all the limitations of claim 14 on which this claim depends. DAI further discloses:
wherein the memory further comprises instructions to cause the one or more processors to:
apply an output nonlinearity to the at least one output response (e.g. DAI col. 5, ll. 12-19).

Re: Claim 16, DAI disclose(s) all the limitations of claim 14 on which this claim depends. DAI further discloses:
wherein the at least one input to a first one or more of the computational engines comprises at least one readout from at least one other computational engine of the one or more computational engines (DAI Fig. 1 and col. 3, ll. 21-46 discloses use of input, hidden state and outputs to produce next output from at least two hidden states, 133 and 143).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
MATSUMOTO (US 20180053085 A1) Discloses a first intermediate layer activity level calculator refers to an index stored in a first intermediate layer storage, acquires, from among activity levels of respective nodes in an input layer calculated by an input layer activity level calculator and weight for respective edges and bias values stored in the first intermediate layer storage, an activity level of each node in the input layer that is connected with each node in the first intermediate layer and weight for each of edges and a bias value thereof, and calculates an activity level of each node in the first intermediate layer using the activity level of each node in the first input layer and the weight for each of the edges and the bias value having been acquired. This is capable of reducing the calculation amount and the memory amount upon performing inference, and also obtaining higher inference accuracy.
IOFFE (US 10521715 B1) discloses methods, systems, and apparatus, including computer programs encoded on computer storage media, for implementing long-short term memory cells with saturating gating functions. One of the systems includes a first Long Short-Term Memory (LSTM) cell, wherein the first LSTM cell is configured to, for each of the plurality of time steps, generate a new cell state and a new cell output by applying a plurality of gates to a current cell input, a current cell state, and a current cell output, each of the plurality of gates being configured to, for each of the plurality of time steps: receive a gate input vector, generate a respective intermediate gate output vector from the gate input, and apply a respective gating function to each component of the respective intermediate gate output vector, wherein the respective gating function for at least one of the plurality of gates is a saturating gating function.
ALSHARIF (US 20170220925 A1) discloses methods, systems, and apparatus, including computer programs encoded on computer storage media, for implementing a compressed recurrent neural network (RNN). One of the systems includes a compressed RNN, the compressed RNN comprising a plurality of recurrent layers, wherein each of the recurrent layers has a respective recurrent weight matrix and a respective inter-layer weight matrix, and wherein at least one of recurrent layers is compressed such that a respective recurrent weight matrix of the compressed layer is defined by a first compressed weight matrix and a projection matrix and a respective inter-layer weight matrix of the compressed layer is defined by a second compressed weight matrix and the projection matrix
Allowable Subject Matter
Claims 17-20 are allowed. 

Re: Independent Claim 17 (and its dependent claim(s) 18-20), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
an analog electrical-circuit for implementing a recurrent neural network;
wherein the analog electrical-circuit is configured to compute at least one output response from one or more computational units;
wherein the analog electrical-circuit is further configured to compute at least one modulatory response from one or more modulators;
wherein the analog electrical-circuit is further configured to compute a readout of the at least one output response;

Claim(s) 2-5, 7-9 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2 (and dependent claim 3), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
the input drive depends on a first weighted sum of the plurality of inputs multiplied by a function of at least one of the at least one modulatory response, the first weighted sum including at least one second offset;
the recurrent drive depends on a second weighted sum of the plurality of output responses multiplied by a function of at least one of the at least one modulatory response, the second weighted sum including at least one third offset; and
each weight corresponding to each weighted sum, the at least one first offset, the at least one second offset, and the at least one third offset are each one of a real number and a complex number.

Re: Claim 4, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
computing, by each modulator, a third weighted sum of: (1) a fourth weighted sum of the at least one input, wherein the at least one input includes a plurality of inputs, wherein the fourth weighted sum includes at least one fourth offset; and (2) a fifth weighted sum of the at least one output response, wherein the at least one output response includes a plurality of output responses, wherein the fifth weighted sum includes at least one fifth offset, and wherein each weight corresponding to each of the fourth and fifth weighted sums, the at least one fourth offset, and
the at least one fifth offset are each one of a real number and a complex number.

Re: Claim 5, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the readout is a weighted sum of the at least one output response, the at least one output response comprising a plurality of output responses, wherein the weighted sum includes at least one second offset, and wherein each weight corresponding to the weighted sum and the at least one second offset are each one of a real number and a complex number.

Re: Claim 7, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
further comprising using the at least one output response to control operation of a robotic device using open loop control based on a linear transform of the readout or closed loop control.

Re: Claim 8, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the at least one input is at least one of compressed or dilated as a function of time, the method further comprising varying the one or more modulators to adjust for the at least one of compression or dilation of the at least one input.

Re: Claim 9, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
further comprising normalizing the at least one output response.

Re: Claim 11, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
further comprising performing recursive quadrature filtering.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov